      

      
 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     Billy Burton,                                    No. CV17-1481 PHX DGC (JFM)
 9
                           Plaintiff,                 ORDER
10
11   vs.

12   Charles L. Ryan, et al.,

13                         Defendants.

14
15          Plaintiff Billy Burton has filed a civil rights complaint pursuant to 42 U.S.C. §
16   1983. Doc. 1. On July 19, 2018, United States Magistrate James F. Metcalf ordered
17   Plaintiff to file a memorandum showing cause why Defendant Brown should not be
18   dismissed without prejudice for failure to effect service. Doc. 17. Plaintiff has not
19   responded. Magistrate Judge Metcalf therefore issued a report and recommendation
20   (“R&R”) recommending that pursuant to Rule 4(m), Defendant Brown be dismissed
21   without prejudice. Doc. 19. No objection has been filed, which relieves the Court of its
22   obligation to review the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3);
23   Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114,
24   1121 (9th Cir. 2003). The Court will accept the R&R and dismiss Defendant Brown
25   without prejudice pursuant to Rule 4(m).
26          IT IS ORDERED:
27          1.       The R&R (Doc. 19) is accepted.
28
      

      
 1       2.    Defendant Brown is dismissed without prejudice pursuant to Rule 4(m).
 2       3.    A certificate of appealability and leave to proceed in forma pauperis on
 3             appeal are denied.
 4       Dated this 4th day of December, 2018.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           ‐ 2 ‐ 
